DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-10, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senda (US 2013/0252667 A1 in view of Maglaque (US 2011/0285861 A1).
Senda shows an electronic apparatus (see the smartphone 1 in Fig. 1), comprising:

a camera assembly (the camera assembly is disclosed as the two cameras 15 seen in Figs. 1-3) disposed under the screen and comprising a main control and at least one camera having a plurality of photographing sections (the at least one camera 15 is shown as having two photographing sections, and numbered paragraph 0052 discloses the main control CPU 13a drives the  CMOS sensor of the cameras 15).
wherein a photographing angle of view of each of the plurality photographing sections is configured to correspondingly photograph a partial area of a scene to be photographed (figure 1 illustrates that each photographing section photographs a partial area of the scene at reference numerals R);
wherein the plurality of photographing sections correspondingly cooperate with the at least one light transmitting portion to collect partial image data of the scene to be photographed (fig. 5 illustrates each photographing section has a light transmitting portion in the reflector screen 12), and
wherein the main control is configured to process the partial image data to produce an overall image of the scene to be photographed (the image processor of the main control  generates an overall image from the partial images, see the merging process shown in the flow diagram of Fig. 8).
Thus, Senda shows the claimed invention, except for the light transmitting portion having a structural size smaller than a minimum visual resolution threshold of naked eyes.

It would have been obvious to one of ordinary skill in the art, at the time applicant filed the invention, to implement the apertures in the reflector screen 12 for the image capturing devices 15 of Senda to be less than .05 mm in order to make the apertures invisible to anyone viewing the screen.  Thus, claims 1 and 6 are not patent worthy.
Regarding claim 5, Senda meets the second alternative arrangement of claim 5 in the last three lines wherein each of the photographing sections formed by the specified portions of the lens of the camera cooperates with respective ones of the light emitting portions.  Senda has two cameras 15 each having its own specified lens portion 15c.  The two lens portions together may be referred to as a lens.
Regarding claim 7, Senda discloses two light transmitting portions as apertures in the reflector screen 12 in Fig. 5.  The screen shown in Fig. 2, includes a plurality of blocks shown at 15 (see Figs. 3-5), each having a different orientation for photographing different portions of the scene.
Regarding claim 8, the locations of cameras 15 shown in Fig. 1 may reasonably be said to be at an edge region of the screen.
Regarding claim 8, Fig. 1 shows the structural size of the light transmitting portion is smaller than the size of the display unit of the screen.
Regarding claim 9, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to be less than or equal to 100 microns, in order to ensure that the apertures 
Regarding claim 14, the device shown in Fig. 1 is disclosed as a smartphone, see numbered paragraph 20 of Senda.  The screen is disclosed as including a LCD display screen 2, see numbered paragraph 0021.  Maglaque discloses in numbered paragraph 0010 that a display screen may be comprosed of OLEDs.  It would have been obvious to one of ordinary skill in the art, at the time the application was filed to implement the display screen of Senda using OLEDS in lieu of a liquid crystal device, as this would be substitution of one well known equivalent for another.  
Regarding claim 19, the limitations of this claim have already been addressed, above. 
Allowable Subject Matter
6.	Claims 2-4, 11-13, 15-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                              Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WB PERKEY whose telephone number is (571)272-2126.  The examiner can normally be reached on M-F 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached at 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any response to this office action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Hand - delivered responses should be brought to:

Customer Service Window
Randolph Building
401 Dulany Street


/WILLIAM B PERKEY/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        

/